1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. 	Claims 1-28 are objected to because of the following informalities:  
	Claim 1, line 1, the preamble of claim 1 is different from the preamble of claims 6, 11-16. However, claims 6, 11-16 are depended on claim 1. Please change the preamble of claims 6, 11-16 to be the same as the preamble of claim 1 or separate claim 6, 12 to be a different independent claim or canceled claims 6, 11--16; because the preamble’s effect on claim scope, the determination of whether preamble recitations are structural limitations can be resolved only on review of the entirety of the application "to gain an understanding of what the inventors actually invented and intended to encompass by the claim" [see MPEP 2112.02].
3.  	Claims 1-28 are objected to as being dependent upon a rejected base claim, but would be allowable if correct the objection of section 2 above by rewritten in independent form including all of the limitations of the base claim and any intervening claims with the consistent preamble in all claims. 
4. 	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding to claim 1, none of prior art teaches or suggests an electrical connector terminal, comprising a conductive base; a plurality of contact fingers integral with the base; and a track integral with the base.
 	 Regarding to claim 17, none of prior art teaches or suggests an electronic system, comprising a plurality of connector terminals mounted to the first substrate, plurality of contact fingers integral with the base and distal ends; a plurality of guidance components mounted to the first substrate; a second substrate slidably mounted between the plurality of guidance components, a contact surface of the second surface is in contact with the distal ends of the contact fingers of a connector terminal.
 	 Regarding to claim 25, none of prior art teaches or suggests an apparatus, comprising each of the plurality of contact fingers of a plurality of electrical connector terminals having a contact surface; a track guides an edge of a bus bar, the plurality of electrical first connector terminals is offset from the plurality of electrical second connector terminals in the sliding direction; the contact surfaces of the plurality of contact fingers of the first electrical connector terminal are to wear paths on a bus bar sliding in the track that are being offset, in a direction perpendicular to the sliding direction.
conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831